FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 26, 2022

                                     No. 04-22-00491-CV

   MODIVCARE SOLUTIONS, LLC formerly known as LogistiCare Solutions, LLC; and
      ModivCare Solutions, Inc. formerly known as Providence Service Corporation,
                                      Appellants

                                              v.

                          Andrew Nathan VIERA and Adela Garza,
                                        Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-20-17
                        Honorable Baldemar Garza, Judge Presiding


                                        ORDER

        Appellee Andrew Nathan Viera’s Emergency Opposed Motion to Dismiss Appeal is
DENIED. The issue of whether appellant is a governmental unit entitled to appeal pursuant to
section 51.014 of the Texas Civil Practice and Remedies Code is carried with the appeal.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court